Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Space part in claim 1. This uses the nonce term part modified by functional language space. The specification does not clearly disclose the structure of the space part aside from using the term and pointing out the position in the figure. The part that is pointed to in the figure does not add clarity to the structure of the space part. 
Exhaust part in claim 1. This uses the nonce term part modified by functional language exhaust. The specification does not clearly disclose the structure of the exhaust part aside from using the term and pointing out the position in the figure. The part that is pointed to in the figure does not add clarity to the structure of the space part. 
Central passage part in claim 2. This uses the nonce term part modified by functional language central passage. The specification does not clearly disclose the structure of the central passage part aside from using the term and pointing out the position in the figure. The part that is pointed to in the figure does not add clarity to the structure of the central passage part.
Support part in claim 5. This uses the nonce term part modified by functional language support. The specification discloses the support part as a rod.
Direct water supply part in claim 6. This uses the nonce term part modified by functional language direct water supply. The specification does not clearly disclose the structure of the direct water supply part aside from using the term and pointing out the position in the figure. The part that is pointed to in the figure does not add clarity to the structure of the direct water supply part.
A spiral guiding part in claim 9. This uses the nonce term part modified by functional language spiral guiding. This is interpreted as a spiral shaped baffle.
Recess parts in claim 10. This uses the nonce term part modified by functional language recess. The specification does not clearly disclose the structure of the recess aside from using the term and pointing out the position in the figure. The part that is pointed to in the figure does not add clarity to the structure of the recess part.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a space part”. It is unclear what a space part comprises especially if it is structure or if it is a cavity type space and if this is to be interpreted under 112f. Applicant points to a space with no structure as the space part (130, Figure 8) which has walls that are claimed as other structure such as the casing, the vortex guide, the firetubes, and the firebox. The term space part has no common meaning in the art and it is unclear what a space part comprises. The specification also does not disclose the structure of the space part.
Claim 1 recites “an exhaust part”. It is unclear an exhaust part comprises and if this is to be interpreted under 112f. The specification also does not disclose the structure of the space part nor does this have a common meaning in the art.
Claim 2 recites “a central passage part”. It is unclear what a space part comprises especially if it is structure or if it is a cavity type space and if this is to be interpreted under 112f. Applicant points to a space with no structure as the space part (415, Figure 8) which has walls that are claimed as other structure such as the casing, the vortex guide, the firetubes, and the firebox. The term central passage part has no common meaning in the art and it is unclear what a space part comprises. The specification also does not disclose the structure of the space part nor does this have a common meaning in the art.
Claim 10 recites recess parts. It is unclear a recess part comprises and if this is to be interpreted under 112f. The specification also does not disclose the structure of the recess part nor does this have a common meaning in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by U.S. PGPUB 20170045310 to Choi (Choi)
Regarding claim 1, Choi teaches a vortex guide portion (223, Figure 5), the hot-water storage type boiler comprising: a casing (sides of 210 and 230, Figure 5) having a space part (spaces between 223 and 210a, and/or surrounding structure, Figure 5) therein and provided with an independent firebox at a position above the space part (interior of 221, Figures 4 and 5); a burner injecting flames into the firebox (151, Figure 1); a plurality of fire tubes having a first side connected to a lower surface of the firebox and a second side extending downward in the space part (240, Figure 5); the vortex guide portion having a spiral portion spirally provided along a vertical direction of the casing in the space part (223 or a portion thereof, Figure 5); and an exhaust part provided at a position below the casing and connected to the fire tubes (140, Figure 1), wherein the flames injected by the burner are moved along an inside of the fire tubes while heating the fire tubes and then moved to the exhaust part (flowpath shown in Figures 1 and 5), and water supplied to a first side of the space part moves spirally along the spiral portion and moves to a second side of the space part (second side is above spiral portion 223, Figure 5).
Regarding claim 2, Choi teaches wherein the spiral portion is provided spirally around a central passage part  (interior space of 221, Figure 5) provided in a vertical direction in a center of the space 
Regarding claim 3, Choi teaches wherein an outer side of the spiral portion is in close contact with an inner circumference of the casing (shown in Figure 5).
Regarding claim 7, Choi teaches wherein a lower surface part of the firebox facing an upper side of the space part is provided in a multi-stepped-surface shape so as to be spaced apart from an upper surface part of the casing toward a center of the lower surface part of the firebox, a lower surface part of the casing facing a lower side of the space part is provided in a multi-stepped-surface shape so that a separation distance between the lower surface part of the firebox and the lower surface part of the casing becomes same, upper ends of the fire tubes are configured to pass through the lower surface part of the firebox, and lower ends of the fire tubes are configured to pass through the lower surface part of the casing (shown in Figure 5).
Regarding claim 8, Choi teaches wherein an outer circumference of the firebox is configured to be smaller than the inner circumference of the casing so as to allow a guide space part to be provided between the outer circumference of the firebox and the inner circumference of the casing, and when the water supplied into the space part from an outside is heated to become hot water by the fire tubes, the hot water heated is discharged to the outside of the casing after being guided to the guide space part (Figure 5 shows the firebox smaller than the outer circumference of the casing and the flowpath).
Regarding claim 9, Choi teaches wherein a spiral guiding part is provided in a spiral shape along the outer circumference of the firebox, and the hot water guided to the guide space part is discharged to the outside of the casing after moving spirally around the outer circumference of the firebox along the spiral guiding part (the other portion of 223, Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/18/21